DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 have been allowed.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Lou et al. USPAP 2018/0041606.  Lou discloses processing air quality data including: receiving air indicator data collected by one or more air quality sensors, wherein the one or more air quality sensors are detachably coupled to a hardware base of the air quality monitoring station via one or more data communication interfaces, and the hardware base is communicably coupled to a remote server over a network; generating air quality data according to the air indicator data, wherein the air quality data is derived from air indicator data received from one or more air quality sensors over a distance traveled by the one or more air quality sensors; and sending the air quality data, via the hardware base, to the remote server.
Figure 2 of Luo discloses:

    PNG
    media_image1.png
    456
    669
    media_image1.png
    Greyscale

Figure 7 and 8 of Luo discloses:

    PNG
    media_image2.png
    964
    352
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    368
    445
    media_image3.png
    Greyscale

Figure 6 of Luo discloses:

    PNG
    media_image4.png
    379
    302
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    426
    525
    media_image5.png
    Greyscale

In regard to claims 1 and 10, Luo taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle/method for monitoring and changing quality of air in a passenger compartment of a vehicle, comprises the steps of: wherein the a quality sensing device comprises at least a temperature sensor, a humidity sensor, and a plurality of pollutant sensors; and in the event that the quality of the air in the passenger compartment of the vehicle drops below the predeterminable threshold value, changing the quality of the air in the passenger compartment of the vehicle with an air quality changing device so that the quality of the air in the passenger compartment rises above a predeterminable threshold value, wherein the air quality changing device changes the air quality without exchanging the air within the passenger compartment when the quality of the air in the passenger compartment is not poorer than in the one or more surroundings of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (U.S. patent application publication 2019/0077217) discloses a 
computer-implemented process for controlling a vehicle interior includes 
detecting a previously defined situation that relates to an undesirable 
environmental condition of the vehicle interior, and assessing both a risk 
level and an urgency level, based on a vehicle sensor input and vehicle 
historical records.  The process also includes generating a vehicle command 
based upon the detected previously defined situation, the assessed risk level, 
and assessed urgency level, and executing the generated vehicle command to 
control at least one of an engine, a window, and a heating, ventilation and air 
conditioning (HVAC) unit to modify an environmental condition of the vehicle 
interior.  The process also comprises performing in a cyclically recurring 
manner, until the detected previously defined situation is resolved, 
re-assessing the risk level, the urgency level, or both, re-generating a 


Duan et al. (U.S. patent application publication 2018/0281554) discloses a 
mechanism is provided for controlling the internal air-quality of a vehicle.  
In-vehicle sensor data of a vehicle are acquired and the usage status of the 
vehicle is determined based on the acquired in-vehicle sensor data.  Based on 
the acquired in-vehicle sensor data and the determined usage status, a changing 
trend of the in-vehicle air-quality is determined and responsive to the 
determined changing trend of the in-vehicle air-quality, a control system of 
the vehicle is signaled to control the usage status of the vehicle based on a 
control policy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667